ORDER
ADELE M. STALCUP of PENNS GROVE, who was admitted to the bar of this State in 1980, having been ordered by the Supreme Court on June 21, 1996, to provide the Clerk of the Superior Court with a certified check or bank draft in the amount of $3,950 for deposit into the Superior Court Trust Fund on or before June 28,1996;
And the Order of June 21, 1996, further providing that respondent’s failure to provide said funds for deposit shall result in her immediate temporary suspension from practice without further notice;
And it having been reported to the Court that as of August 6, 1996, respondent had provided the Clerk of the Superior Court with a total of $1,000 for deposit into the Superior Court Trust Fund;
And good cause appearing;
It is ORDERED that ADELE M. STALCUP of PENNS GROVE is temporarily suspended from the practice of law, effective immediately, and until further Order of this Court; and it is further
ORDERED that ADELE M. STALCUP be restrained and enjoined from practicing law during the period of her suspension and that she comply with Rule 1:20-20 dealing -with suspended attorney.